Detailed Action
Summary
1. This office action is in response to the amendment filed on December 18, 2020.
2. Applicant has canceled claims 2 and 20.
3. Applicant has amended claims 1, 3-8, 12, 14 and 19.
4. Claims 1 and 3-19 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
5. The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
6. Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive.
Applicant argues that Meinecke fails to disclose a power converter "that converts a multi-phase ac input voltage into a dc output voltage or vice versa." Meinecke, 13. In other words, the Meinecke power converter is designed for use with 50 or 60 hertz, ac power. However, those of ordinary skill in the art would not have combined the 50 or 60 hertz power converter of the Meinecke Reference with the snubber circuit of the Tanitsu Reference, because those of ordinary skill in the art would not have had any reasonable basis for expecting such combination to have any real benefit.
However, the examiner respectfully disagree. Applicant argument about combined the 50 or 60 hertz power converter which is not recited in the claim language. For the above 
Furthermore, Applicant argues that the Meinecke Reference shows large heat sinks, where one large heat sink is electrically separated into sections for each circuit using insulating sheets 26b. See Meinecke, Fig. 4 and 134. In contrast, the subject matter of amended claim 1 recites a plurality of heatsinks so that each heat sink is attached to one or more (but not all) semiconductor modules. This configuration may lead to a reduction in weight. Moreover, a person of ordinary skill in the art would not have appreciated any benefits of modifying the heatsink arrangement in the Meinecke Reference to arrive at the heatsink arrangement recited in amended claim 1. 
However, the examiner respectfully disagree, Meinecke broadly reads on the claim language. As indicated in Figs. 4, Meinecke teaches a plurality of heat sinks 25a-25d that are electrically connected to different phases of the multi-phase ac input voltage 21 are electrically insulated from each other by insulating sheets 26a. 
Furthermore, Fig.5 shows a plurality of heat sinks 25a-25d are electrically insulated from each other by insulating sheets 26a and  configured to the power converter arrangement 15 which comprises high side 17b arm and low side 17 arm respectively, see paragraph 0030 and that, as a whole, provide the benefit that the flow of cooling air on both sides of the bus bars 28a, 28b contributes equally to the removal of the total heat losses, resulting in a more homogeneous temperature distribution within the arrangement 15 and a better utilization of the cooling system 19, see paragraph 0040, lines 1-5.

Again, it is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.  As it is Applicant’s right to continue to claim as broadly as possible their invention.  It is also the Examiner’s right to continue to interpret the claim language as broad as reasonable.  It is the Examiner’s position that the detailed functionality that allows for Applicant’s invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique.  Therefore, it is advised that, in order to further expedite the prosecution of the application in response to this action, Applicant should amend the base claims to describe in more narrow detail the true distinguishing features of Applicant’s claimed invention.
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanitsu “JP2016-144340” in a view of Meinecke “20120262884”.
In re to claim 1, Tanitsu disclose a power conversion apparatus (Fig.8 shows the DC power from the DC power supply 11 is converter into an AC output at the AC output 
and (n+1) parallel discharge paths (releasing energy turn-off operation stored in the capacitors 31 to 36 is an internal capacitor of the snubber circuit 2A_1.Thereby, the voltage of the capacitors 31 to 36 gradually decreases. The first releasing/discharge energy path which flows from inductor 6 to diode 27 & capacitor 36, second releasing/discharge energy path through capacitors 35, diode 25 & capacitor 34, third releasing/discharge energy path capacitors 33, diode 23 & capacitor 32 and fourth releasing/discharge energy path includes capacitor 31& diode 21 and are configured in parallel configuration. The function of releasing or discharging path of Fig.3 describes paragraph 0047, lines 1-21. Examiner noted that the function of discharging path operation of Fig.4 is the same as of Fig.3 description) each of which having a second diode (each discharge path has a second diode 21, 23, 25 and 27) connected between the negative-side terminal or the negative-side capacitor of an Nth charge path (N: integer within a range of 0≤N≤n) of the n charge paths (anode terminal of diodes 21, 23, 25 and 27 are connected to capacitors 31,33, 35 respectively)  and the positive-side  th charge path (cathode terminal of diodes 21, 23, 25 and 27 are connected to capacitor 32,34 and 36 respectively) of the n charge paths or the positive-side terminal (diodes 21, 23, 25 and 27 are connected between DC power supply positive terminal 11d and DC power supply negative  terminal 11e), and configured to enable current to flow from the negative-side terminal toward the positive-side terminal (and anode terminals of diode 21, 23 and 25 are coupled to DC power supply negative  terminal 11e via capacitor 31,33 and 35 respectively and anode terminal of diode 27 is coupled to the DC power supply negative  terminal 11e such that diodes are configured to enable current to flow from the DC power supply negative  terminal 11e toward the DC power supply positive terminal of semiconductor 4) via at least one of the negative-side capacitor (capacitors 31,33 and 35) and the positive-side capacitor (capacitors 32,34 and 36).
Tanitsu teaches a power conversion apparatus,a plurality of semiconductor modules; at least one snubber device mounted to terminals of and electrically connected to one of the plurality of semiconductor modules, wherein the snubber device comprises: n (n: integer of 1 or greater) parallel charge paths each of which having a positive-side capacitor, a first diode, and a negative-side capacitor sequentially connected in series between a positive-side terminal and a negative-side terminal of the plurality of semiconductor modules , and configured to enable current to flow from the positive-side terminal toward the negative-side terminal ± and (n+1) parallel discharge paths each of which having a second diode connected between the negative-side terminal or the negative-side capacitor of an Nt charge path (N: integer within a range of 0 N<n) of the n charge paths and the positive- side capacitor of a (N+1)f charge path of the n charge 
However, Meinecke teaches power converter apparatus (Figs. 2-5 paragraph 0021, line 1) a plurality of heat sinks each of which being attached to at least one of the plurality of semiconductor modules (Fig.4 shows plurality of heat sinks 25a and 25b configured to all three-phase ac power converter arrangement 15 which comprises high side 17b arm and low side 17 arm respectively, see paragraph 0034, lines 1-7 and paragraph 0031, lines 1-8. Examiner note that each of the high side 17b arm and low side 17a arm are equivalent to semiconductor modules) and that, as a whole, provide the benefit that the flow of cooling air on both sides of the bus bars 28a, 28b contributes equally to the removal of the total heat losses, resulting in a more homogeneous temperature distribution within the arrangement 15 and a better utilization of the cooling system 19, see paragraph 0040, lines 1-5.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the semiconductor module of Tanitsu to include a plurality of heat sinks each of which being attached to at least one of the plurality of semiconductor modules taught by Meinecke because it contributes equally to the removal of the total heat losses, resulting in a more homogeneous temperature distribution within the arrangement 15, thus advantageous to improve the efficiency.
In re to 3 Tanitsu disclose (Figs. 2, 4 and 8), a power conversion apparatus (Fig.8 shows the DC power from the DC power supply 11 is converter into an AC output at the AC output terminal 4c,4c-1 and 4c-2 to a load such as a motor, see paragraph 0068 lines 2-8) wherein the plurality of semiconductor modules (Fig.8 shows a plurality to semiconductor bridge circuit 4, semiconductor bridge circuit 4_1 and semiconductor bridge circuit 4_2) is configured to generate polyphase AC power from DC power (the DC power from the DC power supply 11 is configured to convert into three phase (U, V &W phase paragraph 0068 lines1-9) and generate an AC output at the AC output terminal 4c , 4C_1 and 4C_2 to a load such as a motor.  Examiner note that three phase is equivalent to polyphase).
Tanitsu teaches the plurality of semiconductor modules is configured to generate polyphase AC power from DC power but fails to teach having at least one heat sink for each phase of the AC power.
However, Meinecke teaches power converter apparatus (Figs. 2-5 paragraph 0021, line 1) at least one heat sink for each phase of the AC power (Fig.4 shows plurality of heat sinks 25a and 25b configured to each phase of the ac power converter  arrangement 15 which comprises high side 17b arm and low side 17a arm respectively, see prargraph 0034, lines 1-7 and paragraph 0031, lines 1-8) and that, as a whole, provide the benefit that the flow of cooling air on both sides of the bus bars 28a, 28b contributes equally to the removal of the total heat losses, resulting in a more homogeneous temperature distribution within the arrangement 15 and a better utilization of the cooling system 19, see paragraph 0040, lines 1-5.

In re to 4 Tanitsu disclose (Figs. 2, 4 and 8), wherein the plurality of semiconductor modules (Fig.8 shows a plurality to semiconductor bridge circuit 4, semiconductor bridge circuit 4_1 and semiconductor bridge circuit 4_2) is configured to generate at least single phase AC power from DC power (the DC power from the DC power supply 11 is configured to convert into three phase (U, V &W phase) and generate an AC output at the AC output terminal 4c, 4C_1 and 4C_2 to a load such as a motor, see paragraph 0068, lines 1-9);
Tanitsu teaches wherein the plurality of semiconductor modules is configured to generate at least single phase AC power from DC power but fails to teach having a the plurality of heat sinks for each phase of the AC power.  
However, Meinecke teaches power converter apparatus (Figs. 2-5 paragraph 0021, line 1) plurality of heat sinks for each phase of the AC power (Fig.4 shows plurality of  heat sinks 25a and 25b configured to each three phase of high side 17b arm and low side 17a arm respectively, see prargraph 0034, lines 1-7 and paragraph 0031, lines 1-8) and that, as a whole, provide the benefit that the flow of cooling air on both sides of the bus bars 28a, 28b contributes equally to the removal of the total heat losses, resulting in a 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the semiconductor module of Tanitsu to include plurality of heat sinks for each phase of the AC power taught by Meinecke because it contributes equally to the removal of the total heat losses, resulting in a more homogeneous temperature distribution within the arrangement 15, thus advantageous to improve the efficiency. 
In re to 5 Tanitsu disclose (Figs. 2, 4 and 8), wherein the plurality of semiconductor modules (Fig.8 shows a plurality to semiconductor bridge circuit 4, semiconductor bridge circuit 4_1 and semiconductor bridge circuit 4_2) is configured to generate polyphase AC power from DC power (the DC power from the DC power supply 11 is configured to convert into three phase (U, V &W phase) and generate an AC output at the AC output terminal 4c, 4C_1 and 4C_2 to a load such as a motor, see paragraph 0068, lines 1-8) and plurality of semiconductor modules (semiconductor bridge circuit 4, semiconductor bridge circuit 4_1 and semiconductor bridge circuit 4_2)  configured to generate at least two phases of the polyphase AC power (the DC power from the DC power supply 11 is configured to convert into three phase (U, V &W phase) and generate an AC output at the AC output terminal 4c, 4C_1 and 4C_2 to a load such as a motor. Examiner noted that three phase is equivalent to polyphase).
Tanitsu teaches wherein the plurality of semiconductor modules is configured to generate at least single phase AC power from DC power but fails to teach having plurality of heat sinks is attached to some of the plurality of semiconductor modules.  

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the semiconductor module of Tanitsu to include plurality of heat sinks is attached to some of the plurality of semiconductor as taught by Meinecke because it contributes equally to the removal of the total heat losses, resulting in a more homogeneous temperature distribution within the arrangement 15, thus advantageous to improve the efficiency. 
In re to 6 Tanitsu disclose (Figs. 2, 4 and 8) wherein one semiconductor module (Fig.8 shows a plurality to semiconductor bridge circuit 4, semiconductor bridge circuit 4_1 and semiconductor bridge circuit 4_2) 
Tanitsu teaches one semiconductor modules but fails to teach having each of the plurality of heat sinks is attached to one module.
However, Meinecke teaches power converter apparatus (Figs. 2-5 power converter arrangement 15 paragraph 0021, line 1) each of the plurality of heat sinks is attached 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the semiconductor module of Tanitsu to include each of the plurality of heat sinks is attached to one module taught by Meinecke because it contributes equally to the removal of the total heat losses, resulting in a more homogeneous temperature distribution within the arrangement 15, thus advantageous to improve the efficiency. 
In re to 7 Tanitsu disclose (Figs. 2, 4 and 8), further comprising a power supply capacitor (Fig.8 shows DC power supply 11)  connected between the positive-side terminal  (Fig.8 shows positive-side terminal 11d) and the negative-side terminal (Fig.8 shows negative-side terminal 11e),  wherein the plurality of semiconductor modules (Fig.8 shows a plurality to semiconductor bridge circuit 4, semiconductor bridge circuit 4_1 and semiconductor bridge circuit 4_2) is connected to the power supply capacitor by different wires ( semiconductor bridge circuit 4, 4_1 and 4-2 are coupled to power supply 11 by different wires via inductor 5, 5_1 and 5_2, respectively ).
Allowable Subject matter
8. Claims 8-19 are allowed.

In re to claim 8, claim 8 the prior art fails to disclose or suggest the emboldened and italicized features recites “a housing configured to accommodate the semiconductor module, the snubber device and the power supply capacitor, wherein the power supply capacitor is arranged on one side from a center of the housing, and the snubber device and the semiconductor module are arranged on the other side from the center of the housing."
 In re to claim 14, claim 14 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein a wiring inductance of each charge path is smaller than a wiring inductance of each discharge path.” 
In re to claims 9-13, claims 9-13 depend from claim 8, thus are also objected for the same reasons provided above. 
In re to claims 15-19, claims 15-19 depend from claim 14, thus are also objected for the same reasons provided above. 
Conclusion
9. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Examiner Notes
10. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY TIKU whose telephone number is (571)272-68986898.  The examiner can normally be reached on 8:30AM-6:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu V. can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/SISAY G TIKU/Examiner, Art Unit 2839                                                                                                                                                                                                        





	/THIENVU V TRAN/                                         Supervisory Patent Examiner, Art Unit 2839